Campbell J.
I concur in holding that the court below should have granted a new trial, and that the refusal is rightly brought before us by exceptions under the statute.
The objections against allowing any but our own citizens to pass upon the legal rights of parties are very strong, and it can hardly be supposed that a prisoner would imagine, under our jury system, that any one but a citizen would be summoned to try him. It would be unreasonable to require him to poll the jury to ascertain whether there was occasion to object to any one on that ground. But, inasmuch as a defect in legal qualifications is good cause of challenge, I am not prepared to say, without further consideration, that a prisoner who should be actually informed of such a defect before the jury are sworn, would not be bound to make the challenge or lose the right to further objection. I, therefore, express no opinion on such a case.